Exhibit 10.4

 

[g112461kmi001.jpg]

Pledge and Security Agreement

 

 

 

 

This Pledge and Security Agreement (the “Agreement”) is entered into and dated
as of April 24, 2014, for value received, the undersigned (“Pledgor”) grants to
Comerica Bank (“Bank”) a continuing security interest and lien (any pledge,
assignment, security interest or other lien arising hereunder is sometimes
referred to herein as a “security interest”) in the Collateral (as defined
below) to secure payment when due, whether by stated maturity, demand,
acceleration or otherwise, of all existing and future indebtedness
(“Indebtedness”) to the Bank of RMC MORTGAGE CORPORATION, a California
corporation (“Borrower”), and/or Pledgor. Indebtedness includes, without limit,
any and all obligations or liabilities of the Borrower and/or Pledgor to the
Bank, whether absolute or contingent, direct or indirect, voluntary or
involuntary, liquidated or unliquidated, joint or several, known or unknown; any
and all obligations or liabilities for which the Borrower and/or Pledgor would
otherwise be liable to the Bank were it not for the invalidity or
unenforceability of them by reason of any bankruptcy, insolvency or other law,
or for any other reason; any and all amendments, modifications, renewals,
extensions and/or replacements of any of the above; all costs incurred by Bank
in establishing, determining, continuing, or defending the validity or priority
of its security interest, or in pursuing its rights and remedies under this
Agreement or under any other agreement between Bank and Borrower and/or Pledgor
or in connection with any proceeding involving Bank as a result of any financial
accommodation to Borrower and/or Pledgor; and all other costs of collecting
Indebtedness, including, without limit, attorney fees. Pledgor agrees to pay
Bank all such costs incurred by the Bank, immediately upon demand, and until
paid all costs shall bear interest at the highest per annum rate applicable to
any of the Indebtedness, but not in excess of the maximum rate permitted by
law.  Any reference in this Agreement to attorney fees shall be deemed a
reference to reasonable fees, costs, and expenses of both in-house and outside
counsel and paralegals, whether or not a suit or action is instituted, and to
court costs if a suit or action is instituted, and whether attorney fees or
court costs are incurred at the trial court level, on appeal, in a bankruptcy,
administrative or probate proceeding or otherwise.

 

Pledgor further covenants, agrees and represents as follows:

 

1.            Collateral.  “Collateral” shall mean all of the following property
Pledgor now or later owns or has an interest in, wherever located:

 

(a)           Account No. 1894850682 maintained by Pledgor with Bank, and all
cash and financial assets from time to time maintained in or credited to the
such account,

 

(b)           all goods, instruments, (including, without limit, promissory
notes), documents (including, without limit, negotiable documents), policies and
certificates of insurance, deposit accounts, deposits, money, investment
property or other property (except real property which is not a fixture) which
are now or later in possession or control of Bank, or as to which Bank now or
later controls possession by documents or otherwise, and

 

(c)           all additions, attachments, accessions, parts, replacements,
substitutions, renewals, interest, dividends, distributions, rights of any kind
(including, but not limited to, stock splits, stock rights, voting and
preferential rights), products, and all cash and non-cash proceeds of or
pertaining to the above, including, without limit, any Replacement Account (as
defined below) or any Substitute Collateral (as defined below), insurance and
condemnation proceeds, and cash or other property which were proceeds and are
recovered by a bankruptcy trustee or otherwise as a preferential transfer by
Pledgor.

 

In the definition of Collateral, a reference to a type of collateral shall not
be limited by a separate reference to a more specific or narrower type of that
collateral. Except as otherwise provided in this Agreement, all terms in this
Agreement have the meanings assigned to them in the Uniform Commercial Code (as
herein defined), as those meanings may be amended, supplemented, revised or
replaced from time to time. Notwithstanding the foregoing, the parties intend
that the terms used herein which are defined in the Uniform Commercial Code
have, at all times, the broadest and most inclusive meanings possible.
Accordingly, if the Uniform Commercial Code shall in the future be amended or
held by a court to define any term used herein more broadly or inclusively than
the Uniform Commercial Code in effect on the date of this Agreement, then such
term, as used herein, shall be given such broadened meaning. If the Uniform
Commercial Code shall in the future be amended or held by a court to define any
term used herein more narrowly, or less inclusively, than the Uniform Commercial
Code in effect on the date of this Agreement, such amendment or holding shall be
disregarded in defining terms used in this Agreement

 

--------------------------------------------------------------------------------


 

2.            Pledge of Collateral.

 

(a)           Pledgor hereby pledges to Bank and grants to Bank a security
interest in the Collateral as security for the prompt payment and performance of
all of the Indebtedness, whether now existing or hereafter arising.

 

(b)          Pledgor authorizes Bank to file such financing statements, and take
such other actions as Bank determines from time to time may be necessary or
appropriate to perfect and/or maintain the security interest granted hereunder.

 

(c)           If applicable, prior to the maturity (if any) of any Collateral
held by Bank pursuant hereto, Pledgor may pledge a substitute security or
instrument similar in form, quality, value and substance to the original
Collateral (and which is satisfactory and acceptable to Bank in its sole
discretion) (the “Substitute Collateral”) in which the proceeds of the
Collateral can be reinvested on maturity. Upon maturity of the Collateral in
accordance with its terms, or in the event the Collateral otherwise becomes
payable during the term of this Agreement, such maturing Collateral may be
presented for payment, exchange, or otherwise marketed by Bank on behalf of
Pledgor and the proceeds therefrom used to purchase the Substitute Collateral. 
If no Substitute Collateral is pledged to Bank in accordance with the foregoing,
or in the event such other security or instrument is not otherwise acceptable to
Bank, proceeds of the Collateral shall be placed into an interest bearing
account offered by the Bank (such account is herein called the “Replacement
Account”), until the earlier to occur of (i) the Collateral otherwise matures or
becomes payable during the term of this Agreement, or (ii) as an agreement as to
the Substitute Collateral can be reached by Pledgor and Bank. Bank may retain
any such successor collateral and the proceeds therefrom as Collateral in
accordance with the terms of this Agreement.

 

(d)           The pledge of a security interest in the Collateral hereunder
remains in effect for the term of this Agreement, notwithstanding any release by
Bank of any other collateral in connection with the Indebtedness or any other
agreement in effect between the Bank, Borrower and/or the Pledgor, now or
hereafter arising.

 

3.            Representations, Warranties and Covenants.  Pledgor represents and
warrants to and covenants with Bank that:

 

(a)           The Collateral is owned by Pledgor free and clear of any security
interests, liens, encumbrances, options or other restrictions created by
Pledgor, except those to and in favor of Bank pursuant hereto.

 

(b)           Pledgor has full power and authority to create a first lien on the
Collateral in favor of Bank and no disability or contractual obligation exists
that would prohibit Pledgor from pledging the Collateral pursuant to this
Agreement, and Pledgor will not assign, create or permit to exist any other
claim to, lien or encumbrance upon, or security interest in any of the
Collateral.

 

(c)           The Collateral is not the subject of any present or threatened
suit, action, arbitration, administrative or other proceeding, and Pledgor knows
of no reasonable grounds for the institution of any such proceedings.

 

(d)          Pledgor shall not transfer, encumber, dispose of, withdraw, or
otherwise direct the payment of any proceeds, interest, or amounts payable with
respect to the Collateral for so long as it is subject to this Agreement. In
furtherance of the foregoing, Pledgor hereby acknowledges and agrees that Bank
may place a “hold” on, and completely restrict Pledgor’s access to, any account
of Pledgor at Bank that constitutes Collateral hereunder.

 

(e)           Pledgor delivers this Agreement based solely on Pledgor’s
independent investigation of (or decision not to investigate) the financial
condition of Borrower and is not relying on any information furnished by Bank.
Pledgor assumes full responsibility for obtaining any further information
concerning Borrower’s financial condition, the status of the Indebtedness or any
other matter which Pledgor may deem necessary or appropriate now or later.
Pledgor waives any duty on the part of Bank, and agrees that Pledgor is not
relying upon nor expecting Bank to disclose to Pledgor any fact now or later
known by Bank, whether relating to the operations or condition of Borrower, the
existence, liabilities or financial condition of any guarantor of the
Indebtedness, the occurrence of any default with respect to the Indebtedness, or
otherwise, notwithstanding any effect such fact may have upon Pledgor’s risk or
Pledgor’s rights against

 

2

--------------------------------------------------------------------------------


 

Borrower. Pledgor knowingly accepts the full range of risk encompassed in this
Agreement, which risk includes, without limit, the possibility that Borrower may
incur Indebtedness to Bank after the financial condition of Borrower, or
Borrower’s ability to pay debts as they mature, has deteriorated.

 

(f)            Pledgor will do all acts and will execute and/or deliver or cause
to be executed and/or delivered all writings requested by Bank to establish,
maintain and continue an exclusive, perfected and first priority security
interest of Bank in the Collateral. Pledgor acknowledges and agrees that Bank
has no obligation to acquire or perfect any lien on or security interest in any
asset(s) to secure payment of the Indebtedness, and Pledgor is not relying upon
assets in which the Bank has or may have a lien or security interest for payment
of the Indebtedness.

 

(g)           Pledgor will give Bank not less than ninety (90) days’ prior
written notice of all contemplated changes in Pledgor’s name, location, chief
executive office, principal place of business, and/or location of any
Collateral, but the giving of this notice shall not cure any Event of Default
caused by this change.

 

All the above representations and warranties shall survive the making of this
Agreement.

 

4.            Events of Default.  The existence or occurrence of any of the
following shall constitute an “Event of Default” hereunder:

 

(a)           Failure to pay any of the Indebtedness when due, by acceleration
or otherwise;

 

(b)           The breach of any provision of this Agreement by Pledgor or the
failure by Pledgor to observe or perform any of the provisions of this
Agreement;

 

(c)           Any representation or warranty made by Pledgor or Borrower to Bank
shall be, or shall prove to have been, false or materially misleading when made
or deemed made;

 

(d)           Sale or other disposition by Borrower, Pledgor or any guarantor of
any of the Indebtedness (a “Guarantor”) of any substantial portion of its assets
or property or voluntary suspension of the transaction of business by Borrower,
Pledgor or any Guarantor, or death, dissolution, termination of existence,
merger, consolidation, insolvency, business failure, or assignment for the
benefit of creditors of or by Borrower, Pledgor or any Guarantor; or
commencement of any proceedings under any state or federal bankruptcy or
insolvency laws or laws for the relief of debtors by or against Borrower,
Pledgor or any Guarantor; or the appointment of a receiver, trustee, court
appointee, sequestrator or otherwise, for all or any part of the property of
Borrower, Pledgor or any Guarantor;

 

(e)          The occurrence or existence of any default or event of default
under any other present or future instrument, agreement or other document
between Borrower, Pledgor and/or any Guarantor and Bank; or

 

(f)            If Bank deems itself insecure, in good faith believing that the
prospect of payment of the Indebtedness or performance of this Agreement is
impaired or shall fear deterioration, removal, or waste of Collateral.

 

5.            Bank’s Remedies Upon Default.  Upon the occurrence of any Event of
Default, Bank may, at its discretion and without prior notice to Pledgor or
Borrower, declare any or all of the Indebtedness to be immediately due and
payable, and shall have the right to exercise any and all such rights and
remedies available to it as a secured party under the Uniform Commercial Code
and other applicable law as Bank, in its sole judgment, shall deem necessary or
appropriate, including, without limitation, the right to institute legal
proceedings to foreclose upon the lien and security interest granted by this
Agreement, to recover judgment for all amounts then due and owing as
Indebtedness, and to collect the same out of any Collateral or the proceeds of
any sale of it. “Uniform Commercial Code” means the Act No. 174 of the Michigan
Public Acts of 1962, as amended, revised or replaced from time to time,
including, without limit, as amended by Act No. 348 of the Michigan Public Acts
of 2000. After the disposal of any of the Collateral, Bank may deduct all
reasonable legal and other expenses and attorneys’ fees for protecting its
interests and enforcing its remedies under or in respect of the Indebtedness and
this Agreement and shall apply the residue of the proceeds to, or hold as a
reserve against, the Indebtedness in such manner as Bank in its sole discretion
shall determine, and shall pay the balance, if any, to Pledgor or otherwise, in
accordance with applicable law. Nothing in this Agreement is intended, nor shall
it be construed, to preclude Bank from pursuing any other remedy provided by law
for the collection of the Indebtedness or for the recovery of any other sum to
which Bank may be entitled for the breach of this Agreement by Pledgor. Nothing
in this Agreement shall reduce

 

3

--------------------------------------------------------------------------------


 

or release in any way any rights or security interests of Bank contained in any
existing agreement between Borrower and/or Pledgor and Bank. Pledgor shall
remain liable for any deficiency, which it shall pay to Bank immediately upon
demand.  Pledgor agrees that Bank shall be under no obligation to accept any
noncash proceeds in connection with any sale or disposition of Collateral unless
failure to do so would be commercially unreasonable.  If Bank agrees in its sole
discretion to accept noncash proceeds (unless the failure to do so would be
commercially unreasonable), Bank may ascribe any commercially reasonable value
to such proceeds.  Without limiting the foregoing, Bank may apply any discount
factor in determining the present value of proceeds to be received in the future
or may elect to apply proceeds to be received in the future only as and when
such proceeds are actually received in cash by Bank. Bank shall have all of the
rights to seek recourse against Pledgor to the fullest extent provided for
herein. No remedy under this Agreement is intended to be exclusive of any other
remedy, but each and every remedy shall be cumulative and in addition to any and
every other remedy given hereunder, and those provided by law or in equity.  No
delay or omission by Bank to exercise any right under this Agreement shall
impair any such right nor be construed to be a waiver thereof.  No failure on
the part of Bank to exercise, and no delay in exercising, any right hereunder,
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right hereunder preclude any other or further exercise thereof or the
exercise of any other right.

 

6.            Waivers; Indemnification; Agreements.

 

(a)           Pledgor, to the extent not expressly prohibited by applicable law,
waives any right to require the Bank to: (i) proceed against any person or
property; (ii) give notice of the terms, time and place of any public or private
sale of personal property security held from Pledgor, Borrower or any other
person, or otherwise comply with the provisions of Section 9-611 or 9-621 of the
Uniform Commercial Code, or (iii) pursue any other remedy in the Bank’s power. 
Pledgor waives notice of acceptance of this Agreement and presentment, demand,
protest, notice of protest, dishonor, notice of dishonor, notice of default,
notice of intent to accelerate or demand payment of any Indebtedness, notice of
any loans or other financial accommodations made or extended to Borrower or the
creation or existence of any Indebtedness, and any and all other notices to
which Pledgor might otherwise be entitled, and diligence in collecting any
Indebtedness.

 

(b)           Pledgor agrees that Bank may, once or any number of times,
(i) amend or modify, in any manner and at any time, the terms of any documents,
instruments or agreements evidencing, governing, securing or otherwise relating
to any of the Indebtedness, (ii) compromise, extend, increase, accelerate, renew
or forbear to enforce payment of any or all Indebtedness, (iii) release Borrower
or any other person or grant other indulgences to Borrower or any other person
in respect thereof, (iv) release or substitute any Guarantor, if any, of the
Indebtedness, (v) enforce, exchange, release, or waive any security for the
Indebtedness or any guaranty of the Indebtedness, or any portion thereof, or
(vi) permit Borrower to incur additional Indebtedness, all without notice to
Pledgor and without affecting in any manner the unconditional obligation of
Pledgor under this Agreement.

 

(c)           Pledgor unconditionally and irrevocably waives each and every
defense and setoff of any nature which, under principles of guaranty or
otherwise, would operate to impair or diminish in any way the obligation of
Pledgor under this Agreement, and acknowledges that such waiver is by this
reference incorporated into each security agreement, collateral assignment,
pledge and/or other document from Pledgor now or later securing the
Indebtedness, and acknowledges that as of the date of this Agreement no such
defense or setoff exists.

 

(d)           Pledgor waives any and all rights (whether by subrogation,
indemnity, reimbursement, or otherwise) to recover from Borrower any amounts
paid or the value of any Collateral given by Pledgor pursuant to this Agreement.

 

(e)           Pledgor agrees to defend, indemnify and hold harmless Bank and its
officers, employees, and affiliates against all losses or expenses in any way
suffered, incurred, or paid by Bank as a result of or in any way arising out of,
following, or consequential to transactions between Bank and Pledgor, under this
Agreement (including, without limitation, reasonable attorneys’ fees and
expenses), except for losses caused by Bank’s gross negligence or willful
misconduct.

 

7.            Notices.  Until Bank is advised in writing by Pledgor to the
contrary, all notices, requests and demands required under this Agreement or by
law shall be given to, or made upon, Pledgor at the address set forth below
Pledgor’s

 

4

--------------------------------------------------------------------------------


 

signature to this Agreement. In the event that applicable law shall obligate
Bank to give prior notice to Pledgor of any action to be taken under this
Agreement, Pledgor agrees that a written notice given to Pledgor at least ten
(10) days before the date of the act shall be reasonable notice of the act and,
specifically, reasonable notification of the time and place of any public sale
or of the time after which any private sale, lease, or other disposition is to
be made, unless a shorter notice period is reasonable under the circumstances.

 

8.            Continuation, Reinstatement of Agreement. Notwithstanding any
prior revocation, termination, surrender, or discharge of this Agreement in
whole or in part, the effectiveness of this Agreement shall automatically
continue or be reinstated, as the case may be, in the event that any payment
received or credit given by Bank in respect of the Indebtedness is returned,
disgorged, or rescinded under any applicable law, including, without limitation,
bankruptcy or insolvency laws, in which case, this Agreement, shall be
enforceable against Pledgor as if the returned, disgorged, or rescinded payment
or credit had not been received or given by Bank, and whether or not Bank relied
upon this payment or credit or changed its position as a consequence of it.  In
the event of continuation or reinstatement of this Agreement, Pledgor agrees
upon demand by Bank to execute and deliver to Bank those documents which Bank
determines are appropriate to further evidence (in the public records or
otherwise) this continuation or reinstatement, although the failure of Pledgor
to do so shall not affect in any way the reinstatement or continuation. All
payments to be made hereunder by Pledgor shall be made in lawful money of the
United States of America at the time of payment, shall be made in immediately
available funds, and shall be made without deduction (whether for taxes or
otherwise) or offset.

 

9.            Governing Law and Jurisdiction. THIS AGREEMENT SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF MICHIGAN,
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES.

 

10.          General Provisions.

 

(a)           Successors and Assigns.  This Agreement shall bind and inure to
the benefit of the respective successors and permitted assigns of each of the
parties; provided, however, that neither this Agreement nor any rights hereunder
may be assigned by Pledgor without Bank’s prior written consent, which consent
may be granted or withheld in Bank’s sole discretion. Bank shall have the right
without the consent of or notice to Pledgor to sell, transfer, negotiate, or
grant participation in all or any part of, or any interest in, Bank’s
obligations, rights and benefits hereunder.

 

(b)          Time of Essence.  Time is of the essence for the performance of all
obligations set forth in this Agreement.

 

(c)           Severability of Provisions.  Each provision of this Agreement
shall be severable from every other provision of this Agreement for the purpose
of determining the legal enforceability of any specific provision.

 

(d)           Amendments in Writing, Integration.  This Agreement cannot be
amended or terminated orally.  All prior agreements, understandings,
representations, warranties, and negotiations between the parties hereto with
respect to the subject matter of this Agreement, if any, are merged into this
Agreement and with any other written agreement concerning the Indebtedness
previously entered into by the parties.

 

(e)           Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, shall be deemed to be an original, and all of
which, when taken together, shall constitute but one and the same Agreement.

 

(f)            Survival.  All covenants, representations and warranties made in
this Agreement shall continue in full force and effect so long as any
Indebtedness remains outstanding.  The obligations of Pledgor to indemnify Bank
with respect to the expenses, damages, losses, costs and liabilities described
in Section 6(e) shall survive until all applicable statute of limitations
periods with respect to actions that may be brought against Bank have run.

 

(g)           Term. This Agreement shall remain in effect so long as any
Indebtedness, whether or not contingent or unliquidated, now or hereafter
arising, remains in existence.

 

5

--------------------------------------------------------------------------------


 

(h)           Setoff.  In addition to Bank’s other rights, any indebtedness
owing from Bank to Pledgor can be set off and applied by Bank on any
Indebtedness at any time(s) either before or after maturity or demand without
notice to anyone.  Any such action shall not constitute acceptance of collateral
in discharge of any portion of the Indebtedness.

 

(i)            No Effect on Indebtedness Payable Upon Demand.  To the extent
that any of the Indebtedness is payable upon demand, nothing contained in this
Agreement shall modify the terms and conditions of that Indebtedness nor shall
anything contained in this Agreement prevent Bank from making demand, without
notice and with or without reason, for immediate payment of any or all of that
Indebtedness at any time(s), whether or not an Event of Default has occurred.

 

(j)            Reference to Borrower.  Pledgor hereby acknowledges and agrees
that the references to Borrower set forth herein shall be applicable to the
extent that Pledgor and Borrower are not the same person or entity.

 

(k)           Costs and Expenses.  Pledgor agrees to pay to or reimburse the
Bank upon demand any and all costs and expenses (including, without limit, court
costs, legal expenses and reasonable attorneys’ fees, whether inside or outside
counsel is used, whether or not suit is instituted and, if suit is instituted,
whether at the trial court level, appellate level, in a bankruptcy, probate or
administrative proceeding or otherwise) incurred in connection with the
preparation, execution, delivery, amendment, administration, and performance of
this Agreement and the related documents, or incurred in enforcing or attempting
to enforce this Agreement or any of the duties or obligations of Pledgor under
this Agreement or in establishing, determining, continuing or defending the
validity or priority of Bank’s security interest under this Agreement or in
exercising or attempting to exercise any right or remedy under this Agreement or
incurred in any other matter or proceeding relating to this Agreement.

 

(l)            Multiple Pledgor’s.  If there is more than one Pledgor, all
undertakings, warranties and covenants made by Pledgor and all rights, powers
and authorities given to or conferred upon Bank are made or given jointly and
severally.

 

(m)         Attorney In Fact.  Pledgor (i) irrevocably appoints Bank or any
agent of Bank (which appointment is coupled with an interest) the true and
lawful attorney of Pledgor (with full power of substitution) in the name, place
and stead of, and at the expense of, Pledgor and (ii) authorizes Bank or any
agent of Bank, in its own name, at Pledgor’s expense, to do any of the
following, as Bank, in its sole discretion, deems appropriate (A) to demand,
receive, sue for, and give receipts or acquittances for any moneys due or to
become due on any Collateral and to endorse any item representing any payment on
or proceeds of the Collateral; (B) to execute and/or file in the name of and on
behalf of Pledgor all financing statements or other filings deemed necessary or
desirable by Bank to evidence, perfect, or continue the security interests
granted in this Agreement; and (C) to do and perform any act on behalf of
Pledgor permitted or required under this Agreement.

 

11.         WAIVER OF JURY TRIAL. PLEDGOR AND BANK (BY ACCEPTANCE OF THIS
AGREEMENT) EACH ACKNOWLEDGE THAT THE RIGHT TO TRIAL BY JURY IS A CONSTITUTIONAL
ONE, BUT THAT IT MAY BE WAIVED UNDER CERTAIN CIRCUMSTANCES. TO THE EXTENT
PERMITTED BY LAW, EACH OF THEM, AFTER CONSULTING OR HAVING HAD THE OPPORTUNITY
TO CONSULT, WITH COUNSEL OF THEIR CHOICE, KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY RIGHT ANY OF THEM MAY HAVE TO A TRIAL BY JURY IN ANY
LITIGATION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY RELATE INSTRUMENT
OR LOAN DOCUMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR
ANY COURSE OF CONDUCT, DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN), OR ACTION
OF ANY OF THEM. THESE PROVISIONS SHALL NOT BE DEEMED TO HAVE BEEN MODIFIED IN
ANY RESPECT OR RELINQUISHED BY BANK OR PLEDGOR, EXCEPT BY A WRITTEN INSTRUMENT
EXECUTED BY EACH OF THEM.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Pledgor has executed this Agreement the day and year
first above written.

 

 

Pledgor:

 

 

 

RMC MORTGAGE CORPORATION, a California corporation

 

 

 

 

 

By:

/s/ Kimberly G. Nelson

 

 

 

 

Its:

Kimberly G. Nelson, Treasurer

 

 

 

 

 

 

 

 

Address:

 

 

 

8660 E. Hartford Drive, Suite 200A

 

Scottsdale, Arizona 85255

 

 

 

Address for Notices:

 

 

 

c/o The Ryland Group, Inc.

 

3011 Townsgate Road, Suite 200

 

Westlake Village, California 91361

 

Attention: Kimberly G. Nelson

 

7

--------------------------------------------------------------------------------